Citation Nr: 0922487	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to 
November 1959, with additional service in the Air National 
Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective January 30, 2006.  In May 2006, the Veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned.  A statement of the case (SOC) was issued in August 
2006, and the Veteran's representative filed a statement 
accepted as a substantive appeal (in lieu of a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2006.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized the issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

In June 2008, the Board remanded the claim for an initial, 
compensable rating for bilateral hearing loss to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the RO in Huntington, West Virginia continued 
the denial of the claim (as reflected in a January 2009 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.  

Consistent with assertions made by the Veteran and on his 
behalf, the Board has recharacterized the claim on appeal, as 
reflected on the title page.  As the RO has considered the 
provisions of 38 C.F.R. § 3.321 in adjudicating the claim on 
appeal (see August 2006 SOC and January 2009 SSOC), the 
Veteran is not prejudiced by the Board's recharacterization 
of the claim in this manner.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Audiometric testing has revealed no worse than Level I 
hearing in each ear.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85 (Diagnostic Code 
6100), and 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for hearing loss (the claim at that time).  The letter also 
notified the appellant of what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The February 2006 letter 
also requested that the Veteran submit any pertinent evidence 
in his possession (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  

After the grant of service connection for bilateral hearing 
loss, and the filing of the Veteran's NOD with the initial 
rating assigned, the August 2006 SOC reflects adjudication of 
the claim for a higher initial rating, and provided notice of 
the criteria for all higher ratings (which suffices, in part, 
for Dingess/Hartman).  Additionally, in a November 2008 
letter, the Huntington RO again notified the appellant of 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the November 
2008 letter informed the Veteran that he had the right to 
submit additional evidence pertinent to his claim for a 
higher rating for bilateral hearing loss, the letter informed 
him of the information and evidence necessary to substantiate 
a claim for service connection.  In any event, the January 
2009 SSOC again provided notice of the criteria for all 
higher ratings for bilateral hearing loss.  

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher initial rating for service-
connected bilateral hearing loss, given the above, and 
because the Veteran has demonstrated a clear understanding of 
what is needed to substantiate the claim for higher rating 
(as reflected in his June 2007 statement that his hearing was 
getting worse), the Board finds that the Veteran is not shown 
to be prejudiced by the timing, content, or form of the 
notice identified above.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
treatment records, and the reports of February 2006 and 
January 2009 VA audiological evaluations.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and his representative 
and his wife, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that, in August 1998, the Veteran reported that he had 
was receiving Social Security disability retirement, and 
indicated that he was disabled due to stroke, open heart 
bypass, and chronic hepatitis B.  The Social Security 
Administration (SSA) decision is not of record, however, the 
Veteran was not awarded SSA benefits for bilateral hearing 
loss, but rather, as he stated, stroke, open heart bypass, 
and chronic hepatitis B.  There has been no argument that the 
SSA records are pertinent to the claim being adjudicated in 
this decision so as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126

The Veteran was afforded a VA audiological evaluation in 
February 2006.  He reported that the situations which caused 
him greatest difficulty in terms of hearing loss were hearing 
the television and his family.  On audiological testing, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
25
55
LEFT
15
10
65
70

Pure tone threshold averages were 27.5 decibels (dB) in the 
right ear and 40 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.  The summary of hearing loss revealed sensorineural 
hearing loss in each ear, with normal to moderately severe 
loss at 4000 Hertz in the right ear, and moderately severe to 
severe loss in the left ear.  

The Veteran underwent a private audiological evaluation in 
June 2007.  A letter from the facility where this evaluation 
was accomplished reflects that air and bone conduction tests 
revealed a moderate to severe sensorineural hearing loss in 
both ears.  The patient care coordinator commented that the 
Veteran would benefit from binaural hearing instruments.  The 
Board notes that the June 2007 private audiological 
evaluation report contains only graphical results of 
audiological testing, with no transcription of the results, 
which the Board may not consider as evidence.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).

In a statement received in November 2008, the Veteran's wife 
reported that the Veteran had a very noticeable loss of 
hearing over the past few years, which was especially 
noticeable when watching television or talking in groups of 
two or more.

The Veteran's hearing was most recently evaluated during VA 
audiological evaluation in January 2009.  He reported that 
the situations which caused him greatest difficulty in terms 
of hearing loss were hearing the television and group 
conversations.  He stated that his hearing loss affected his 
daily living in that he often relied on his wife to 
compensate.  On audiological testing, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
5
20
65
LEFT
15
15
65
70

Pure tone threshold averages were 26.25 dB in the right ear 
and 41.25 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the each ear.  
The diagnosis in regard to the right ear was normal hearing 
through 3000 Hertz, sloping to a moderately severe 
sensorineural hearing loss.  The diagnosis in regard to the 
left ear was mild loss at 250-500 Hertz, rising to within 
normal limits through 2000 hertz, sloping to a severe 
sensorineural hearing loss.  The examiner noted that word 
recognition was excellent bilaterally.  The examiner 
commented that the Veteran's disability had significant 
effects on his occupation, in that he had hearing difficulty; 
however, he stated that there were no effects on usual daily 
activities.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the 
February 2006 and January 2009 evaluations each reveal Level 
I hearing in each ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a noncompensable (0 percent) rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the 
June 2007 audiological evaluation findings are in graphical 
form and, therefore, may not be considered as evidence.  See 
Kelly, 7 Vet. App. at 474.       

Because the foregoing results do not reveal an exceptional 
pattern of hearing loss in either ear, Table VIA is not for 
application. 38 C.F.R. § 4.86(a).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable schedular 
rating for bilateral hearing loss at any point since January 
30, 2006.  Thus, staged rating, pursuant to Fenderson, is not 
warranted.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the Veteran's service-connected bilateral hearing 
loss has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the August 2006 SOC and January 2009 SSOC).  

The Board has considered the evidence of record, including 
the Veteran's described difficulties resulting from his 
hearing loss, specifically, difficulty hearing the television 
and difficulty in conversations, as well as his wife's 
description of his difficulties hearing the television and 
talking in groups.  Although the January 2009 VA examiner 
indicated that the Veteran's disability had significant 
effects on his occupation, in that he had hearing difficulty, 
the same examiner found that there were no effects on usual 
daily activities.  The Board notes that the Veteran reported 
in August 1998 that he was retired because he was disabled 
due to stroke, open-heart bypass, and chronic hepatitis B.  
Moreover, in her November 2008 statement, the Veteran's wife 
reported that the Veteran could not work due to triple bypass 
and a stroke.  Thus, the Board finds that the there is no 
objective evidence that the Veteran's bilateral hearing loss 
markedly interferes with employment.  There also is no 
evidence indicating that the Veteran's bilateral hearing loss 
has necessitated any, let alone frequent, periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) for assignment of a higher rating, on 
an extra-schedular basis, have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the service-connected 
bilateral hearing loss, pursuant to Fenderson, and that the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for bilateral hearing loss, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


